Citation Nr: 1531712	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-47 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


REMAND

The Veteran served on active duty from February 1959 to February 1961. He also
had four years of unverified service in a reserve component, to include a brief
period of active duty for training (ACDUTRA) in March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
December 2009 decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in San Diego, California.

In March 2012, the Veteran testified at a Board hearing before the undersigned
Veterans Law Judge.  A transcript of the hearing is associated with the claims
file.

In February 2013, the Board remanded the case for additional development.

In January 2014, the Board denied service connection for hearing loss.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an April 2015 Joint Motion for Remand (JMR) and Court Order, the Board's decision was vacated and remanded for compliance with instructions in the JMR. 

As explained in the JMR, during the March 2012 hearing, the Veteran testified that he had talked to an audiologist who had informed him that hearing loss "takes many, many, many years for it to develop over time."  See Hearing Transcript at 10.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private and/or VA medical records he wishes VA to attempt to obtain.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by any private and/or VA audiologist for the claimed hearing loss since 1961.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim, especially any statement by an audiologist to the effect that hearing loss is slow to develop and/or that the Veteran's hearing loss is traceable to the noise he experienced during military service.  Associate any such available records with the claims file.  A copy of any negative response(s) should be included in the claims file.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

2. If, new evidence is obtained, the claims file should be returned to the examiner who conducted the March 2013 VA audiological examination, or if unavailable, to another VA audiologist, for an addendum opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any hearing loss disability had its onset during the Veteran's period of active service from 1959 to 1961.  In doing so, the audiologist must consider all of the evidence of record, to include the February 2010 audiogram and the Veteran's competent reports of hearing difficulties.  The examiner must specifically consider the impact of the Veteran's in-service noise exposure and comment on whether that noise exposure contributed, even in part, to his current hearing loss.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet, App. 382 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, re-adjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

4. After completing the development directed above, make arrangements for a hearing before a member of the Board sitting at the RO in order to afford the Veteran a hearing conducted in compliance with 38 C.F.R. § 3.103(c)(2).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

